The decree entered June 17,1909, is modified by striking therefrom the provision for an allowance of fifty dollars costs against Etta E. Newkirk and Burton P. Easton personally, and as sp modi-' fled affirmed, without costs of this appeal to either party.' The decree entered June 24, 1909, is affirmed, without costs of this appeal to either party. . All concurred, except Spring, J., who dissented and voted for reversal, upon the ground that there is no sufficient proof that any part of the money deposited in the savings bank Was set apart to Jane Easton, the widow, and that reversible errors were committed on the trial.